Judgment unanimously affirmed, without costs. Memorandum: Sections 2511 and 2512 of the Education Law applicable to city-school districts of cities with less than 125,000 inhabitants, which would include the respondent, authorize boards of education to purchase real property whenever in the judgment of any such board such acquisition is necessary for an educational purpose authorized by law. As a prerequisite to the exercise of the authority granted, before taking title, the board is required to pass a resolution stating the necessity for the purchase (§ 2512, subd. 2) and to submit the matter of the site proposed to be purchased to the City Planning Commission for its approval (§ 2512, subd. 6). The procedures of the respondent board in exercising its option to purchase certain property in the City of Olean adjacent to school property were in full compliance with the provisions of the statute. The findings of the board with reference to the necessity for the acquisition, as set forth in the resolution of the board, demonstrate that the board’s action was not arbitrary or capricious and approval of the designation of the proposed site was given by the City Planning Commission. In taking cognizance of the opposition of a substantial number of persons to the purchase the court cannot substitute its judgment for that of the Board of *947Education, nor is the statutory authority of the board to exericse: its judgment in any manner diminished by the prior defeat of three referenda having to do with bond proposals to finance the acquisition of the site and school construction programs. (Appeal from judgment of Cattaraugus Special Term in article 78 proceeding to prohibit purchase of property.) Present — Marsh, J. P., Moule, Cardamone and Henry, JJ.